By the Court.

McDonald, J.
delivering the opinion.
The defendant in error, Philip P. Monroe, had been arrested on a writ of ca. sa. at the instance of R. W. Howes & Co., returnable to the Inferior Court of Lee county. He gave bond, with security, in terms of the law for his appearance, &c. At the Court at which the said Monroe was hound to appear, the plaintiff moved to enter up judgment on the bond. The counsel for defendant in error opposed it, on tho ground that there was no such judgment as that on which the said writ of ca. sa. was issued. Plaintiff’s counsel moved to amend the ca. sa. so as to make it conform to the judgment on which it had been issued. This motion was resisted on the ground that the clerk who had issued it had gone out of office, that he could not amend it, and the Court could not amend it. The Court allowed the ca. sa, to be amended, and ordered judgment to be entered upon the bond. The defendant’s counsel submitted to the Court exceptions to its decision, which it refused to sign, unless the defendant’s counsel would incorporate in his exceptions, the order of the Court directing the ca. sa. to he amended. Counsel then asked the Court to certify that they had refused to sign the exceptions, but upon the condition above stated, which they refused to do.
*176The defendant petitioned the Judge of the Superior Court . for a mandamus nisi, to compel the Inferior Court to sign the bill of exceptions, which was granted.
The Inferior Court showed cause against making the mandamus absolute, that when counsel for defendant presented the exceptions to .tlieir decision, they proposed to correct them so as to show clearly to the Superior Court what they had done in the case, either by inserting in the exceptions tendered, the order for the amendment of the 'writ of ca. sa. or by the statement that the amendment was not made by the former clerk, but by order of the Court on his evidence.
The Judge of the Circuit Court made the order for the mandamus absolute on this return of the Inferior Court His decision is excepted to and error is assigned upon it.
The record shows the omission of a most material fact in the bill of exceptions, as tendered, to the Inferior Court, and one which was necessary to a correct understanding of their decision. The judgment of a Court upon facts submitted to its decision cannot be correctly understood, unless the facts are set forth. Courts were intended to administer the law, that justice may be done in controversies between parties before them, and this cannot be done if one party is to be allowed to present a one sided statement of the case.
Every case must come up in such a manner as to enable the corrective Court, to pronounce its judgment witli a complete understanding of the rights of parties as they were presented in the Court below. As the exceptions to the decision of the Inferior Court were not full, and did not state the case in a manner that would enable the Court to decide justly between the parties, that Court acted very properly to refuse to sign them as they were tendered, as well as to certify that they had refused to, except on the terms they stated to counsel.-
Judgment of Court below reversed